Citation Nr: 1013452	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  03-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for disability 
manifested by hair loss, to include as due to undiagnosed 
illness.

2.	Entitlement to service connection for a sleep disorder, to 
include as due to undiagnosed illness.

3.	Entitlement to service connection for disability 
manifested by irritability, to include as due to undiagnosed 
illness.

4.	Entitlement to service connection for disability 
manifested by eye pain, to include as due to undiagnosed 
illness.

5.	Entitlement to service connection for disability 
manifested by stomach pain, to include as due to undiagnosed 
illness.

6.	Entitlement to service connection for disability 
manifested by chest pain, to include as due to undiagnosed 
illness.

7.	Entitlement to service connection for generalized muscle 
weakness with aching and joint pain, to include as due to 
undiagnosed illness.

8.	Entitlement to service connection for disability 
manifested by fatigue, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1976 to November 1979 (Army), November 1980 to 
November 1984 (Air Force), and January 1991 to May 1991 (Air 
Force).  He is shown to have been deployed in Southwest Asia 
from January to May 1991 and had additional periods of 
service (active duty for training (ACDUTRA)) with the U.S. 
Air Force Reserve.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Newark, New Jersey, Regional Office 
(RO).  A Travel Board hearing was held before the undersigned 
in March 2004; a transcript of the hearing is associated with 
the claims file.  The case was previously before the Board in 
October 2004 and in April 2006 when it was remanded for 
development.  
The issue of service connection for a disability manifested 
by fatigue is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.	The Veteran's hair loss has been attributed to a known 
clinical diagnosis of androgenic alopecia which was not 
manifested during active service or until several years 
thereafter, and is not shown to be related to his service or 
to any event therein.  

2.	The Veteran's sleep problems and irritability have been 
attributed to a known clinical diagnosis of an adjustment 
disorder which was not manifested during active service or 
until several years thereafter, and is not shown to be 
related to his service or to any event therein.  

3.	The Veteran's eye pain has been attributed to a known 
clinical diagnosis of pigment dispersion syndrome, which was 
not manifested during active service or until several years 
thereafter, and is not shown to be related to his service or 
to any event therein.  

4.	The Veteran's stomach pain and chest pain have been 
attributed to a known clinical diagnosis of gastroesophageal 
reflux disease (GERD), which was not manifested during active 
service or until several years thereafter, and is not shown 
to be related to the his service or to any event therein.  

5.	Generalized muscle weakness with aching and joint pain was 
not manifested in service, and a chronic disability 
manifested by such complaints is not shown postservice.  




CONCLUSIONS OF LAW

1.	Service connection for a disability manifested by hair 
loss, to include as due to undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.317 (2009).  

2.	Service connection for a sleep disorder, to include as due 
to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317 
(2009).  

3.	Service connection for a disability manifested by 
irritability, to include as due to undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.317 (2009).  

4.	Service connection for a disability manifested by eye 
pain, to include as due to undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.317 (2009).  

5.	Service connection for a disability manifested by stomach 
pain, to include as due to undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.317 (2009).  

6.	Service connection for a disability manifested by chest 
pain, to include as due to undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.317 (2009).  

7.	Service connection for generalized muscle weakness with 
aching and joint pain, to include as due to undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, a June 
2000 letter provided certain essential notice prior to the 
adjudication of his claims.  April 2002, and May 2006 letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The May 2006 
letter also informed the appellant of disability rating and 
effective date criteria.  A December 2009 supplemental 
statement of the case (SSOC) readjudicated the matters after 
the appellant and his representative received full notice and 
had opportunity to respond (curing any notice timing defect).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in May and September 2000, April 
2002, and in November 2009.  Cumulatively, these examinations 
provide sufficient information for adjudication of the issues 
that are being addressed on the merits.  The November 2009 
examination was responsive to the Board's remand requests as 
to those issues, and the Veteran's electronic medical records 
and claims file was reviewed in connection with this 
examination.  The examiner is a medical professional.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA 
must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any evidence 
pertinent to these matters that remains outstanding.  VA's 
duty to assist is met.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran alleges his various claimed disabilities resulted 
from his service in the Persian Gulf in 1991.  Service 
connection may be established on a presumptive basis for a 
Persian Gulf Veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than not later than 
December 31, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  In claims based on undiagnosed illness, unlike 
those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons 
are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation [under 38 U.S.C.A. § 1117, i.e.] shall not be 
paid under this section if: (1) there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. §3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Veteran is a Persian Gulf Veteran.  

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence where 
appropriate and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Hair Loss

The Veteran's STRs do not show any complaint or manifestation 
of hair loss.  Reserve examinations conducted through August 
1997 found his scalp and skin to be normal on clinical 
evaluation.  On May 2002 VA examination, the Veteran 
complained of hair loss on the top of his head between 1991 
and 1995.  The diagnosis was male pattern alopecia.  On 
November 2009 VA examination, the Veteran had a history of 
hair loss that was bitemporal and over the vertex of the 
scalp.  After examination, the diagnosis was androgenic 
alopecia, no functional impairment.  Photographs taken are 
associated with the claims file.  

The November 2009 examiner's opinion was based on examination 
of the Veteran, and consideration of his medical history and 
medical literature.  The diagnosis of androgenic alopecia is 
a known clinical diagnosis and therefore not an undiagnosed 
illness.  While the Veteran has testified that he believes 
that there is a relationship between his service and his hair 
loss, he is a layperson, and is not competent to offer an 
opinion regarding medical diagnosis or etiology.  See 
Espiritu. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the preponderance of the evidence shows that the 
Veteran's hair loss is more likely due to androgenic alopecia 
rather than to an undiagnosed illness, which places this 
claim outside the purview of the undiagnosed illness 
presumptive provisions of 38 U.S.C.A. § 1117.  As a 
disability manifested by hair loss was not manifested during 
active service, and there is no competent evidence that links 
such disability to service, the preponderance of the evidence 
is against the claim.  Therefore, service connection for a 
disability manifested by hair loss is not warranted.    

Sleep Disorder and Irritability

The Veteran's STRs do not show any complaint or manifestation 
of a sleep disorder or irritability.  Reserve examinations 
conducted through August 1997 are silent for such complaints, 
with the Veteran stating that he had not had and did not have 
frequent trouble sleeping or nervous trouble of any sort.  On 
May 2000 VA examination, the Veteran stated that he had not 
been able to sleep and was restless and tired all day long 
since he had been in service.  There was no diagnosis with 
respect to loss of sleep.  On September 2000 VA examination, 
the Veteran gave a history of insomnia, but indicated he had 
no bad dreams or nightmares.  There was no diagnosis made 
relative to the insomnia.  Complaints of "shallow sleep" 
were noted on April 2002 VA examination, without comment by 
the examiner.  

On November 2009 general VA examination, the Veteran's 
complaints of a sleep disorder and irritability were referred 
for psychiatric evaluation, with the irritability being 
attributed to an adjustment disorder.  On November 2009 
psychiatric evaluation, it was noted that the Veteran's 
symptoms were exclusively derived from continual harassment 
that he had received at work.  The examiner stated that the 
Veteran appeared to meet the diagnostic criteria for an 
adjustment disorder with anxiety, but was unable to form any 
nexus between the current symptoms and the Veteran's military 
tour of duty.  The diagnosis was adjustment disorder, with 
anxious mood.  The stressors included the Veteran's continued 
perception of harassment and unfair treatment at work.  

The Veteran's symptoms of sleep disorder and irritability 
have been determined to be due to an adjustment disorder, 
with anxious mood.  This places the claims for these symptoms 
to be outside the purview of the undiagnosed illness 
presumptive provisions of 38 U.S.C.A. § 1117 as adjustment 
disorder with anxious mood is a known clinical diagnosis and 
therefore not an undiagnosed illness.  A sleep disorder and 
irritability or the underlying adjustment disability were not 
manifested during service or in the years immediately 
thereafter.  The November 2009 examiner's opinion was based 
on examination of the Veteran, and consideration of his 
medical history and medical literature; it was supported by 
stated rationale (identifying work related harassment as the 
etiology for the symptoms).  While the Veteran has testified 
that he believes that there is a relationship between his 
service and symptoms of a sleep disorder and irritability, he 
is a layperson, and, as such, is not competent to offer an 
opinion regarding medical diagnosis or etiology.  See 
Espiritu,2 Vet. App. 492 (1992).  As a sleep disorder and 
irritability were not manifested during active service, and 
there is no competent evidence that links such 
disability/symptoms to service, the preponderance of the 
evidence is against these claims.  Therefore, service 
connection for a sleep disorder and/or irritability is not 
warranted.  

Eye Pain

The Veteran's STRs do not show any complaint or manifestation 
of eye pain, but they show that correctable refractive error 
was noted on August 1997 reserve examination.  On May 2000 VA 
eye examination, the Veteran reported a medical history of 
having developed headaches around the eyes approximately two 
years ago.  His best corrected visual acuity was 20/20-1 in 
the right eye and 20/20 in the left.  The diagnoses were 
myopia and complaints of headache.  

On November 2009 VA eye examination, the Veteran reported an 
ocular history of bilateral diffuse eye pain with onset two 
to three years prior, and occurring intermittently throughout 
the day.  Tylenol or aspirin were not helpful.  He also 
complained of a burning sensation in the eyes for which he 
used artificial tears, with no alleviation of symptoms.  Past 
attempts to determine the etiology of his eye pain complaints 
had not been successful.  Best corrected near and distant 
vision was 20/20, bilaterally.  The impressions after 
examination were pigment dispersion syndrome, with history of 
intermittent ocular pain, and refractive error.  

The only eye disability manifested while the Veteran was on 
active duty was refractive error.  Refractive error of the 
eyes is not a compensable disability.  38 C.F.R. § 3.303(c).  
Hence, service connection for refractive error (of itself) 
would not be appropriate.  

The Veteran's eye pain has been attributed to pigment 
dispersion syndrome.  Hence, it is outside the purview of the 
undiagnosed illness presumptive provisions of 38 U.S.C.A. 
§ 1117 (because pigment dispersion syndrome is a known 
clinical diagnosis and therefore not an undiagnosed illness).  
While the Veteran has testified that he believes that his eye 
pain is related to his active service and symptoms of eye 
pain, he is a layperson, and, as such, is not competent to 
offer an opinion regarding medical diagnosis or etiology.  
See Espiritu,2 Vet. App. 492 (1992).  As a disability 
manifested by eye pain was not manifested during active 
service, and there is no competent evidence that links such 
disability to service, the preponderance of the evidence is 
against this claim.  Therefore, service connection for a 
disability manifested by eye pain is not warranted.  

Stomach and Chest Pain

The Veteran's STRs do not show any complaint or manifestation 
of stomach or chest pain.  Treatment records and reports of 
examinations between the Veteran's periods of active duty and 
for reserve duty are similarly silent for pertinent 
complaints.  On May 2000 VA examination, there was no mention 
of stomach or chest pain, but on September 2000 VA 
examination the Veteran gave a history of chest pain and 
palpitations on and off.  The chest pain was not always 
associated with exercise or shortness of breath and, one 
month prior had been attributed to a possible viral syndrome 
by a private physician.  The Veteran reported that a prior 
stress test had not found a cardiac abnormality.  He also 
reported a history of occasional diarrhea followed by 
constipation.  He had vague abdominal pains and increased 
bowel movements, growling in the stomach, and heartburn, but 
no melena or hematemesis.  Diagnostic studies included an 
upper GI series that found moderate-to-severe GERD.  The 
diagnoses were no cardiac abnormalities noted at this time 
and GERD.  On April 2002 VA examination the diagnoses 
included, history of GERD, currently asymptomatic.  

On November 2009 VA examination, the examiner reviewed the 
Veteran's contentions regarding the onset of his stomach and 
chest pain and attributed both symptoms to the Veteran's 
GERD.  The examiner noted that there was no functional 
impairment from either symptom and no actual cardiac disease.  

The preponderance of the evidence shows that the Veteran's 
chest and stomach pain are due to GERD rather than to an 
undiagnosed illness, which, places this claim outside the 
purview of the undiagnosed illness presumptive provisions of 
38 U.S.C.A. § 1117.  While the Veteran has testified that he 
believes that there is a relationship between his service and 
his complaints of chest and stomach pain, he is a layperson, 
and, as such, is not competent to offer an opinion regarding 
medical diagnosis or etiology.  See Espiritu. Derwinski, 2 
Vet. App. 492 (1992).  As GERD was not manifested during 
active service, and there is no competent evidence that links 
such disability to service (or suggests it might be related 
to service), the preponderance of the evidence is against the 
claim.  Therefore, service connection for a disability 
manifested by stomach and/or chest pain is not warranted.  

Generalized Muscle Weakness With Aching and Joint Pain

Service connection is established for the residuals of a 
right shoulder injury; and consequently the instant claim 
does not encompass right shoulder disability.  

The threshold question that must be addressed here (as in any 
claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Examinations in 
2000 and 2002 did not include analysis or discussion that was 
adequate to ascertain whether or not the Veteran has a 
disability manifested by generalized muscle weakness with 
aching and joint pain.  Consequently, the October 2009 Board 
remand ordered an examination to address such matter.  On 
November 2009 VA examination, the examiner elicited history 
from the Veteran who reported having had flu-like symptoms 
for four months in the previous year and intermittent flu-
like symptoms that lasted 3-4 days and then resolved.  He did 
not currently have such symptoms and there had not been 
associated fever, chills, coughing or sweating.  The examiner 
noted, regarding the claim of service connection for 
generalized muscle weakness with aching joint pain (as due to 
undiagnosed illness) that there was no illness identified.  
The Veteran did not have symptoms so no illness or functional 
impairment was found.  As the record does not show any 
"objective indication of disability manifested by 
generalized muscle weakness with aching and joint pain, there 
is no valid claim of service connection for such disability, 
either as a diagnosed entity or as an undiagnosed illness.  

The VA examination conducted specifically to determine 
whether or not the Veteran has such disability found he does 
not.  Accordingly, service connection for a disability 
manifested by generalized muscle weakness with aching and 
joint pain is not warranted.  


ORDER

Service connection for disability manifested by hair loss, to 
include as due to undiagnosed illness, is denied.

Service connection for a sleep disorder, to include as due to 
undiagnosed illness, is denied.

Service connection for a disability manifested by 
irritability, to include as due to undiagnosed illness, is 
denied.

Service connection for disability manifested by eye pain, to 
include as due to undiagnosed illness, is denied.

Service connection for disability manifested by stomach pain, 
to include as due to undiagnosed illness, is denied.

Service connection for disability manifested by chest pain, 
to include as due to undiagnosed illness, is denied

Service connection for a disability manifested by generalized 
muscle weakness with aching and joint pain, to include as due 
to undiagnosed illness, is denied


REMAND

The Veteran also seeks service connection for a disability 
manifested by fatigue.  VA examinations in May and September 
2000 produced diagnoses of chronic fatigue syndrome (CFS).  
On April 2002 VA examination it was found that the Veteran's 
symptoms did not meet the criteria for a diagnosis of CFS.  
CFS is a multisymptom disease that may be presumed service 
connected if manifested in a Persian Gulf Veteran.  See 
38 C.F.R. § 3.117 (a)(2)(i)(B)(1).  

For VA purposes the diagnosis of CFS requires:  
(1) new onset of debilitating fatigue severe enough to reduce 
daily activity to less than 50 percent of the usual level for 
at least six months; and (emphasis added)
(2) the exclusion, by history, physical examination, and 
laboratory tests of all other conditions that may produce 
similar symptoms; and 
(3) six or more of the following: (i) acute onset of 
condition (ii) low grade fever (iii) nonexudative pharyngitis 
(iv) palpable or tender cervical or axillary lymph nodes (v) 
generalized muscle aches or weakness (vi) fatigue lasting 24 
hours or more after exercise (vii) headaches of a type, 
severity, or pattern that is different from headaches in the 
premorbid state (viii) migratory joint pains (ix) 
neuropsychologic symptoms (x) sleep disturbance.  38 C.F.R. 
§ 4.88a.  
 
None of the examinations of record, including in November 
2009, specifically addressed the presence and/or absence of 
the specific symptoms of CFS in sufficient detail to 
determine whether or not the Veteran currently manifests this 
disability.  There are no findings regarding whether the 
Veteran's complaints of fatigue is severe enough to reduce 
daily activity to less than 50 percent of the usual level 
over the past six months and while the record includes such 
complaints as generalized muscle aches and weakness, fatigue, 
headaches, and sleep disturbance, the examination reports do 
not address the possibility that these may be indicative of 
CFS.  Accordingly, another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran to be examined by an 
appropriate physician to determine 
whether a diagnosis of CFS is 
appropriate.  The Veteran should be 
properly notified of the examination 
and of the consequences of a failure to 
appear.  See 38 C.F.R. § 3.655.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary to establish or rule 
out the diagnosis should be completed.  
The examiner must specifically 
determine whether or not the Veteran 
has CFS.  The examiner should note the 
specific requirements for a diagnosis 
of CFS for VA purposes as outlined in 
the regulations.  See 38 C.F.R. § 
4.88a.  The examiner must explain the 
rationale for the opinion.

2.  The RO should then readjudicate the 
claim remaining on appeal.  If it 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for 
further review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This matter must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


